Citation Nr: 1045387	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for post-operative colon cancer 
with liver metastasis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the New Orleans, Louisiana 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for post-operative colon cancer with liver metastasis.

In his February 2007 notice of disagreement with the March 2006 
rating decision, the Veteran also expressed disagreement with the 
denials of service connection for post-operative excision of lung 
granuloma and for cardiovascular disease.  In his September 2008 
substantive appeal, however, the Veteran only perfected an appeal 
of the denial of service connection for colon cancer with liver 
metastasis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board will remand the claim for the development of additional 
medical evidence, and to provide required notice.  The Veteran 
has had treatment for colon cancer, with liver metastasis, that 
developed after service.  He contends that the cancer developed 
as a result of exposure to an herbicide agent during his service 
in Vietnam.  Under certain circumstances, service connection for 
specific diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange, that 
contain dioxin.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2010)(amended by 75 Fed. Reg. 53,202 (Aug. 
31, 2010)).

Colon cancer is not included in the conditions listed at 38 
C.F.R. § 3.309(e) for which service connection may be presumed.  
Service connection for that disorder based on herbicide exposure 
therefore would require direct evidence that the condition 
developed as a result of herbicide exposure during service.  The 
Veteran has submitted treatment notes from his treating 
oncologist.  Those notes contain the oncologist's response to the 
Veteran's question as to a relationship between his colon cancer 
and his exposure to dioxin through Agent Orange during service in 
Vietnam.  The oncologist stated, "It would not surprise me if 
there is a correlation between chemical exposure and epithelial 
cell mutations in the wall of the colon.  The lag time between 
chemical exposure and clinical symptoms fits with this concept."  
With that statement the oncologist raised a possibility of a 
connection, but did not assert a connection with sufficient 
medical certainty to establish service connection.  On remand, 
the Veteran should have an examination and file review by an 
oncologist, with an opinion as to the likelihood of a connection 
between his herbicide exposure and his colon cancer.

In addition, further action should be taken to fulfill VA's 
duties to notify and assist the Veteran with regard to his claim.  
See The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)); with regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The United 
States Court of Appeals for Veterans Claims (Court) has stated 
that the VCAA requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO provided the Veteran VCAA notice in a May 2005 
letter; but the RO has not provided the Veteran VCAA notice 
regarding how VA the degree of disability and the effective date 
of the disability.  On remand, the Veteran should be provided 
amended notice that addresses how VA determines disability 
ratings and effective dates.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran amended VCAA notice 
that addresses all five elements of a service 
connection claim: veteran status, existence 
of a disability, a connection between the 
veteran's service and the disability, degree 
of disability, and effective date of the 
disability.



2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  The RO should specifically request 
that the Veteran submit any copies of his 
service treatment records that he may have in 
his possession.

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

4.  Schedule the Veteran for a VA examination 
by an oncologist to address the likely 
etiology of his post-service colon cancer 
with liver metastasis.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran served in Vietnam during 
the Vietnam War, and VA presumes that he was 
exposed during that service to an herbicide 
agent containing dioxin.  After examining the 
Veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's colon cancer is causally related to 
his herbicide exposure during service.  The 
examiner should explain the reasons and bases 
for the conclusions reached.

5.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


